     Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 1 of 7 PageID: 1




                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF NEW JERSEY


 IN RE: PROTON-PUMP INHIBITOR
 PRODUCTS LIABILITY LITIGATION (NO. II)                     MDL No. 2789 (CCC) (MF)

 This document relates to :
 Margaret Brock v. AstraZeneca Pharmaceuticals LP et
 al.




 THIRD AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

         The Plaintiff(s) named below file(s) this Third Amended Short Form Complaint and Jury

Demand against Defendants named below by and through their undersigned counsel and as

permitted by Case Management Order No. 7. Plaintiff(s) incorporate(s) by reference the

allegations contained in Plaintiffs’ Master Long Form Complaint and Jury Demand in In re:

Proton-Pump Inhibitor Products Liability Litigation, MDL 2789, in the United States District

Court for the District of New Jersey pursuant to Case Management Order No. 7.

         In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint and Jury Demand, where certain claims require specific pleadings and/or

amendments, Plaintiff(s) shall add and include them herein.


                                 IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.       Name of individual injured / deceased due to the use of PPI Product(s):   Margaret

         Brock

2.       Consortium Claims(s): The following individual(s) allege damages for loss of

consortium:
     Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 2 of 7 PageID: 2




3.        Survival and/or Wrongful Death Claims:

             a. Plaintiff,                        , is filing this case in a representative capacity as

                 the ___________________________ of the Estate of _____________________,

                 deceased.

             b. Survival Claim(s): The following individual(s) allege damages for survival claims, as

                 permitted under applicable state laws:

                                                                                                          .


4.        As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to have

been caused by the use of the PPI Products identified in Paragraph 10, below, but not limited to

the following:

                      X        injury to himself/herself

                               injury to the person represented

                               wrongful death

                               survivorship action

                      X        economic loss

                               loss of services

                               loss of consortium

                               other:


Identification of Defendants

5.        Plaintiff(s)/Decedent is/are suing the following Defendants(s) (please check all that

apply):



                                                     2
     Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 3 of 7 PageID: 3




                 ☐     Abbott Laboratories

                 ☒     AstraZeneca Pharmaceuticals LP

                 ☒     AstraZeneca LP

                 ☒     GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

                 ☒     Merck, Sharp & Dohme Corporation

                 ☐     Novartis Consumer Health, Inc.

                 ☐     Pfizer, Inc.

                 ☒     The Procter & Gamble Company

                 ☒     Procter & Gamble Manufacturing Company

                 ☐     Takeda Pharmaceuticals USA, Inc.

                 ☐     Takeda Pharmaceuticals America, Inc.

                 ☐     Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
                       & Development Center, Inc.

                 ☐     Takeda Pharmaceutical Company Limited

                 ☐     Other(s) Defendant(s) (please identify):




                                      JURISDICTION & VENUE

Jurisdiction:

6.       Jurisdiction in this Short Form Complaint is based on:

                 ☒     Diversity of Citizenship

                 ☐     Other (The basis of any additional ground for jurisdiction must be pled in

sufficient detail as required by the applicable Federal Rules of Civil Procedure).


                                                   3
     Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 4 of 7 PageID: 4




Venue:

7.        District Court(s) in which venue was proper where you might have otherwise filed this

Short Form Complaint absent Case Management Order No. 7 entered by this Court and/or to

where remand could be ordered:              United States District Court for the Central District of

California.




                                       CASE SPECIFIC FACTS

      8. Plaintiff(s) currently reside(s) in (City, State):

9.        To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during the

following time period:             2005-2019

10.       Plaintiff/Decedent used the following PPI Products, for which claims are being asserted:

                  ☐     Dexilant

                  ☒     Nexium

                  ☒     Nexium 24HR

                  ☐     Prevacid

                  ☐     Prevacid 24HR

                  ☐     Prilosec

                  ☒     Prilosec OTC

                  ☐     Protonix

                  ☐     Other (List All):

11.       The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products include,

among others that will be set forth in Plaintiff’s discovery responses and medical records:



                                                     4
  Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 5 of 7 PageID: 5




                ☐    Acute Interstitial Nephritis (AIN)

                ☒    Acute Kidney Injury (AKI)

                ☒    Chronic Kidney Disease (CKD)

                ☐    End Stage Renal Disease (ESRD)

                ☐    Dialysis

                ☐    Death

                ☐    Other(s) (please specify):




12.    At the time of Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent resided in

(City, State): Murietta, California

                                      CAUSES OF ACTION

13.    Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master Long Form

Complaint and Jury Demand as if fully set forth herein.

14.    The following claims and allegations asserted in the Master Long Form Complaint and

Jury Demand are herein more specifically adopted and incorporated by reference by Plaintiff(s)

please check all that apply):

                ☒    Count I: Strict Product Liability

                ☒    Count II: Strict Product Liability – Design Defect

                ☒    Count III: Strict Product Liability – Failure to Warn

                ☒    Count IV: Negligence

                ☒    Count V: Negligence Per Se


                                                  5
  Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 6 of 7 PageID: 6




               ☒     Count VI: Breach of Express Warranty

               ☒     Count VII: Breach of Implied Warranty

               ☒     Count VIII: Negligent Misrepresentation

               ☒     Count IX: Fraud and Fraudulent Misrepresentation

               ☒     Count X: Fraudulent Concealment

               ☒     Count XI: Violation of State Consumer Protection Laws of the State(s) of:
                     New Jersey, Delaware, Ohio, California

               ☐     Count XII: Loss of Consortium

               ☐     Count XIII: Wrongful Death

               ☐     Count XIV: Survival Action

               ☐     Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings, the

specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a manner

complying with the requirements of the Federal Rules of Civil Procedure:




                                                 6
  Case 2:21-cv-01814-CCC-MF Document 1 Filed 02/03/21 Page 7 of 7 PageID: 7




       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as the

Court deems equitable and just, and as set forth in the Master Long Form Complaint and Jury

Demand, as appropriate.


                                        JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: February 3, 2021                               Respectfully submitted,

                                                      /s/ Morris Dweck
                                                      Morris Dweck, Esq.
                                                      BERNSTEIN LIEBHARD LLP
                                                      10 East 40th Street
                                                      New York, New York 10016
                                                      Tel: (212) 779-1414
                                                      Fax: (212) 779-3218
                                                      Email: dweck@bernlieb.com
                                                      Attorneys for Plaintiff




                                                  7
